EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This office action is in response to the amendment of June 28, 2022, which amendment has been ENTERED.
The replacement drawing sheets of June 28, 2022 are hereby APPROVED.
The drawings of February 25 , 2019 as corrected by the drawings of the replacement drawing sheets of June 28, 2022 are hereby accepted as FORMAL.
Densham et al (‘934) is of general interest for showing in which a microphone is tracked on a vehicle using a radar.
Plummer et al (‘008) is of general interest for showing a microphone (column 1, lines 4-6) that is tracked on a target using radar (column 1, lines 70-71).
Blech et al (‘713) is of general interest for the disclosure relating to the arrangement in Figure 3, in which there is a camera and a radar, but there is no disclosure of a microphone.
Lee et al (‘324) is of general interest for the control of a camera using a radar, for example, please see Figure 1.
Sutphin, Jr. (‘058) is of general interest for the disclosure relating to the use of a radar with a directional microphone, noting, for example, column 4, lines 24-28.
Each of Dabbs (‘425) and Dabbs (‘680) is of general interest for the disclosure relating to the use of a microphone and a radar together sensing the same field of view.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On line 10 of page 23 of the specification, delete “15/872,677” and insert –15/872,677, filed January 16, 2018, now U.S. Patent 11,346,936—therefor.

In that the examiner’s amendment above merely makes a minor, editorial change to the specification that is necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) An apparatus comprising: a millimeter wave radar sensor system configured to detect a location of a body of a person regardless of whether the person is performing a predetermined gesture forming a command for triggering a predetermined response from the apparatus, wherein the detected location of the body of the person defines a direction of the person relative to the apparatus; and a microphone system configured to form one or more audio beams via each of which the microphone system is configured to receive audio inputs, the microphone system being configured to form at least one audio beam of the one or more audio beams as a function at least of said direction so as to steer said at least one audio beam in said direction and enhance detection of audio inputs generated by the person and received by the microphone system via the at least one audio beam formed by the microphone system.   (Bold added).
Looking, first, to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-17 depends ultimately from allowable, independent claim 1, each of dependent claims 2-17 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 18 as newly-amended is as follows:
“18. (Currently Amended) An apparatus comprising: a millimeter wave radar sensor system configured to detect a person, so as to obtain a direction of the person relative to the apparatus and a distance of the person relative to the apparatus; and a microphone system configured to form one or more audio beams via each of which the microphone system is configured to receive audio inputs, the microphone system being configured to form at least one audio beam of the one or more audio beams as a function at least of said direction and said distance of the person relative to the apparatus so as to enhance detection of audio inputs generated by the detected person and received by the microphone system via the at least one audio beam formed by the microphone system. 
Next, as for independent claim 18 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 19-27 depends ultimately from allowable, independent claim 18, each of dependent claims 19-27 is allowable for, at least, the reasons for which independent claim 18 is allowable.
The text of independent claim 28 as newly-amended is as follows:
“28. (Currently Amended) A method comprising: using a millimeter wave radar sensor system, detecting a person so as to obtain a direction of the person relative to an apparatus and a distance of the person relative to the apparatus; using a microphone system configured to form one or more audio beams via each of which the microphone system is configured to receive audio inputs, forming at least one audio beam of the one or more audio beams as a function at least of said direction and said distance of the person relative to the apparatus so as to enhance detection of audio inputs generated by the detected person and received by the microphone system via the at least one audio beam formed by the microphone system; inputs generated by the person via the at least one audio beam formed by the microphone system. 
As for independent claim 28 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
Dependent claim 29 is allowable, at least, in that it depends form allowable, independent claim 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648